Citation Nr: 1440951	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to an effective date earlier than April 22, 2005 for the grant of service connection for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996 and July 2000 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the RO.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a May 2014 Appellate Brief relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran first received VA treatment for a psychiatric disorder in October 2001; VA treatment records do not indicate any intent to apply for service connection for a psychiatric disability at that time.  

2.  The Veteran's 2001 psychiatric treatment records do not constitute an informal claim of service connection for a psychiatric disorder.

3.  The claim of service connection for bipolar disorder was received by VA on April 22, 2005; an informal or formal claim was not received prior to this date.


CONCLUSION OF LAW

An effective date prior to April 22, 2005, the date of claim, for the award of service connection for bipolar disorder is not assignable by law.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Board notes that in the instant case, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  

Thus, because service connection has already been granted in the instant case, further notice pertaining to the Veteran's claim for earlier effective date is not required. 

Despite VCAA notice not being required, the June 2011 Statement of the Case provided the Veteran with notice of regulatory provisions applicable to the assignment of effective dates and other relevant regulations.  The RO has also obtained all available pertinent evidence, and the Veteran has not identified any additional pertinent evidence.  

Thus, the Veteran is not prejudiced by the Board proceeding with appellate review.  Moreover, in the current claim for an earlier effective date, the law is dispositive, and where the law determines the outcome further development is not indicated.  See Livesay v. Principi, 15 Vet. App. 165 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Laws and Regulations

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2012); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant..."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.


Analysis

The Veteran claims that service connection for his bipolar disorder should have been granted effective in 2001, the year that he first began receiving psychiatric treatment.  He and his mother have submitted written statements indicating that they believe that, while hospitalized in 2001, he was visited by a representative from a service organization who indicated that he would file a compensation claim on his behalf.  The Veteran reports being told that the service organization no longer had this paperwork and would have sent it to VA.

The Veteran's claims file indicates that a claim of service connection for bipolar disorder was first received on April 22, 2005.  There is no correspondence from the Veteran dated prior to April 22, 2005 in the paper claims file or the electronic record.

The Veteran's VA treatment records showed that he was first treated at the VA Puget Sound Health Care System in Seattle, Washington in October 2001, approximately 4 months after his separation from active duty service.  The VA treatment records showed that he was recovering from drug and alcohol abuse, had racing and suicidal thoughts, and difficulty sleeping.  After discharge from treatment, he indicated that he had no income and would be supported by his father.  There is no mention in the treatment records of any contact with a representative or an indicated that he had filed or intended to file a claim of service connection.

In light of this evidence, there is no basis that would allow the Board to assign an effective date earlier than the April 22, 2005 or the date of his claim in this case.

Notwithstanding the Veteran's assertions that he intended to file a claim of service connection for bipolar disorder in 2001 and believed that a service organization had filed such a claim on his behalf, a thorough review of the record shows no communication regarding service connection for a psychiatric disorder, including bipolar disorder, prior to the claim for service connection received on April 22, 2005.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

In this case, however, there is no document that might be construed, even in the broadest sense, as a claim prior to April 22, 2005.  The Veteran has not produced any evidence of filing such a claim in 2001, and the service organization was also unable to produce any evidence of filing such a claim.

The Board also points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, VA adjudicators are presumed to have properly discharged their official duties by properly handling claims submitted by the Veteran.  See also Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Hence, in this case, the Veteran's unsupported assertions that he may have filed an earlier claim of service connection are insufficient to rebut the presumption that VA would have properly handled any earlier correspondence submitted by the Veteran.

The Board acknowledges that the Veteran was treated for psychiatric conditions as early as October 2001.  While VA medical records may be construed to be an informal claim in certain situation, this provision does not apply to issues where no claim has yet been filed for any disability.  See 38 C.F.R. § 3.157 (2013); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (2006) ("a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.").  

The mere existence of VA treatment records for psychiatric disorders does not constitute an expression of intent to apply for service connection for a psychiatric disability.  See, e.g., KL v. Brown, 5 Vet. App., 205, 208 (1993).  

Furthermore, VA is not required to "conjure up issues that were not raised by the appellant;" claims must be expressed by the appellant either expressly or impliedly.  See Brannon v. West, 12 Vet. App. 32, 35.  Therefore, the Veteran's 2001 VA treatment records cannot be accepted as an informal claim under 38 C.F.R. § 3.155.

The Board is bound by applicable regulations regarding when an effective date may be assigned.  In the absence of any claim, either formal or informal, of service connection for bipolar disorder within the record and dated prior to April 22, 2005, there is no basis under law to assign an earlier effective date.  

There is no record of communication from the Veteran received prior to April 22, 2005 that can be construed as a claim of entitlement to benefits.  Consequently, there is no basis under law for granting an earlier effective date.



ORDER

The claim for an effective date earlier than April 22, 2005 for the grant of service connection for a bipolar disorder must be denied by operation of law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


